Citation Nr: 1409465	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1942 to April 1943.  He died in June 2009, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant and her daughter testified at a hearing in February 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in June 2009.  His July 2009 amended death certificate lists the immediate cause of death as chronic obstructive pulmonary disease (COPD).  Severe anxiety neurosis was listed as a significant condition contributing to his death.  

2. At the time of his death, the Veteran was service-connected for an anxiety disorder.  

3. The evidence of record is in relative equipoise as to whether the Veteran's service-connected anxiety disorder was a contributory cause of death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112.  For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312 (c) (2013).

The Veteran's June 2009 death certificate reflected that COPD was his primary cause of death and that an aortic valve replacement contributed to his death.  His July 2009 amended death certificate reflects that COPD was the primary cause of his death and that "[s]evere [a]nxiety [n]eurosis was a significant condition contributing factor to death[,] rather than aortic valve replacement."  

A February 2011 VA examiner reviewed the record and found that the Veteran's anxiety was caused by his COPD because feeling like one cannot breathe is "a very scary feeling to anyone."  The examiner concluded that "[t]here was no mention nor treatment for anxiety in the [three] years prior to [the Veteran's] referral to hospice in any records reviewed."  The examiner concluded that the Veteran did not have significant anxiety during his lifetime, did not require treatment for it, and that his anxiety while in hospice care was the result of his COPD.  

The February 2011 examiner's opinion is outweighed by VA and private medical records, and the appellant and her daughter's competent, credible hearing testimony.  The appellant and her daughter testified that throughout his life, the Veteran had displayed nervous behavior such as jingling change in his pocket, clenching his jaw, and having anxiety attacks.  VA treatment records from January 2008, June 2008, and November 2008 noted "anxiety neuroses" on the Veteran's problem list.  In May 2009, Dr. J. K., a private physician, stated that the appellant thought the Veteran's new anxiety medications were working well and that he "used to be very nervous and in fact he was discharged from the service because of nerves."  It is noteworthy that Dr. J. K.'s statement was made prior to the Veteran's death.  In January 2010, Dr. N. P., who treated the Veteran while he was in hospice care, stated that the Veteran was referred to hospice care for COPD.  However, Dr. N. P. found that the Veteran also had a severe anxiety neurosis "which was felt to be a significant contributing factor to his death."  Hospice care records show that the Veteran was prescribed Xanax for anxiety throughout his three month period of care from March 2009 to June 2009.  

Having carefully considered the appellant's contentions in light of the evidence of record and the applicable law, the Board finds an approximate balance of positive and negative evidence and will afford the appellant the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet .App. 518 (1996); Brown v. Brown , 5 Vet. App. 413 (1993).  Service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


